Citation Nr: 1636544	
Decision Date: 09/19/16    Archive Date: 09/27/16

DOCKET NO.  11-02 075	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Sioux Falls, South Dakota


THE ISSUES

1.  Entitlement to service connection for cervical disc syndrome, C6-7, to include as secondary to service-connected low back strain.

2.  Entitlement to service connection for headaches, to include as secondary to service-connected cervical disc syndrome, C6-C7, and/or low back strain.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Chris Miller, Associate Counsel



INTRODUCTION

The Veteran served on active duty from June 1990 to April 1993.   

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2009 rating decision by the Department of Veteran Affairs (VA) Regional Office (RO) in Sioux Falls, South Dakota.  

In March 2012 the Veteran submitted a written withdrawal of his request for a hearing with the Board.  See 38 C.F.R. § 20.704.

The issue of entitlement to service connection for headaches is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The evidence is at least evenly balanced as to whether the Veteran's cervical disc syndrome, C6-C7, is caused by his service connected low back strain.


CONCLUSION OF LAW

With reasonable doubt resolved in favor of the Veteran, cervical disc syndrome, C6-C7, is proximately due to service-connected injury.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.310 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran asserts that his cervical spine disability is due to his service connected low back strain.  Specifically, he states that discomfort from his low back strain causes him to sleep in positions that damage his cervical spine.  

Service connection is warranted for disability proximately due to service connected disease or injury.  38 C.F.R. § 3.310(a).  Where a service-connected disability aggravates a nonservice-connected condition, a veteran may be compensated on a secondary basis for the degree of disability over and above the degree of disability existing prior to the aggravation.  38 C.F.R. § 3.310(b).

Here, the Veteran has demonstrated current disability.  His August 2014 VA examination diagnosed him with cervical disc syndrome C6-C7.  The evidence is also in equipoise as to whether this disability is a consequence of his service connected low back strain. 

With respect to evaluating medical evidence, generally, the degree of probative value which may be attributed to a medical opinion issued by a VA or private treatment provider takes into account such factors as its thoroughness and degree of detail.  Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  Also significant is whether the examining medical provider had a sufficiently clear and well-reasoned rationale, as well as a basis in objective supporting clinical data.  Bloom v. West, 12 Vet. App. 185, 187 (1999); Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998); see also Claiborne v. Nicholson, 19 Vet. App. 181, 186 (2005) (rejecting medical opinions that did not indicate whether the physicians actually examined the veteran, did not provide the extent of any examination, and did not provide any supporting clinical data). The Court has held that a bare conclusion, even one reached by a health care professional, is not probative without a factual predicate in the record.  Miller v. West, 11 Vet. App. 345, 348 (1998).  Here, there are three opinions.  

The Veteran has submitted an opinion dated July 2010 that was written by his chiropractor, Dr. S.D.  In pertinent part, she writes that 

I have treated Mr. [redacted] in the past for several years and helped him deal with many episodes of lower back pain and also neck pain that came from the way that he had to compensate for his lower back It is my opinion that it is very likely Mr. [redacted]'s neck condition is directly related to the way he has had to compensate for his lower back.  Having to sleep in positions that will make the lower back feel more comfortable can put undue stress and strain on the cervical spine and the muscles of the upper trunk.  This extra pressure over time will contribute to neck sprain strain injuries and or disc injuries.

Opinion at p. 1.  VA also performed examinations in November 2010 and August 2014.  The examiner at the former stated that he could not find any supporting evidence that a low back inability to rest or sleep would cause degenerative changes and disc rupture.  This opinion misstates the assertion of the Veteran and is inadequate.  As noted above, the Veteran states that the positions that he sleeps in to compensate for his low back pain, not an inability to rest or sleep, has led to his cervical spine disability.  The August 2014 examiner wrote that the onset of the Veteran's low back and cervical spine disabilities had no temporal relationship, and that there is no medical support for an association of a low back condition to a neck condition with arthritis and acute cervical disc syndrome, as they involve completely separate areas of the spine.  He also noted that there is no medical literature support for the causation of cervical disc and cervical arthritis problems by back pain and postural difficulties and difficulty relaxing while in bed due to back pain.

Both the July 2010 opinion from Dr. S.D. and the August 2014 VA opinion have a clear and well-reasoned rationale that relied upon the Veteran's history and medical knowledge.  See Bloom, 12 Vet. App at 187.  As such, the evidence is at least evenly balanced as to whether the Veteran's cervical disc syndrome is proximately due to his service connected low back strain.  As the reasonable doubt created by this relative equipoise in the evidence must be resolved in favor of the Veteran, entitlement to service connection is therefore warranted.  38 C.F.R. § 3.310(a).  


ORDER

Service connection for cervical disc syndrome, C6-C7, secondary to service connected low back strain, is granted. 
REMAND

Further development is required on the Veteran's claim of entitlement to service connection for headaches.  

The Veteran claims that he suffers from headaches that are related to his low back strain and/or cervical disc syndrome.  The August 2014 examiner found the Veteran's headaches unrelated to his service connected low back strain, but noted that these headaches may be associated with his cervical disc condition, since their onset was one year after he developed a neck problem.  This opinion is not definitive enough to warrant a grant of service connection for headaches on a secondary basis.  Winsett v. West, 11 Vet. App. 420, 424 (1998) (terminology equivalent to "may or may not" is an insufficient basis for an award of service connection).  However, a VA examination or opinion is warranted where there is evidence of current disability that may be associated with service connected disability.  38 C.F.R. § 3.159(c)(4)(i)(C) (2015).  Consequently, a remand is warranted for a more definite opinion as to whether the Veteran's headaches are caused or aggravated by his cervical disc syndrome and to reconsider in light of any new evidence whether they are caused or aggravated by his low back strain, or a combination of the two service connected disorders.

Any outstanding records should also be obtained.  The most recent VA records are dated March 14, 2014.  

Accordingly, the case is REMANDED for the following action:

1. After obtaining any necessary authorization, obtain outstanding medical records related to the Veteran's headaches, to include VA records dated after March 14, 2014.

2.  After the above is completed, provide the Veteran's claims file to the examiner who provided the August 2014 VA examination, if available, for preparation of an addendum opinion as to whether the Veteran's headaches are either (a) caused or (b) aggravated by his service connected cervical disc syndrome C6-C7, his service connected low back strain, or by a combination of these two service connected disorders.  No additional examination of the Veteran is necessary, unless the examiner determines otherwise.

The examiner is requested to provide a more definitive opinion, i.e., whether it is at least as likely as not (50 percent probability or greater), that the Veteran's headaches are either (a) caused or (b) aggravated by his service connected cervical disc syndrome.  The examiner should also again offer an opinion as to whether the headaches are either caused or aggravated by the service connected low back strain, or by a combination of these two service connected disorders.

If aggravation is found, please identify the baseline level of disability prior to the aggravation and determine what degree of additional impairment is attributable to aggravation of the mental health disability by the service-connected disability.  

The examiner should provide a rationale for each opinion that takes into account all lay and medical evidence.

3.  Thereafter, readjudicate the claim in light of all evidence of record.  The RO should address all theories of entitlement advanced by the Veteran and his representative.  If the claims remain denied, the Veteran and his representative should be issued a Supplemental Statement of the Case (SSOC) which addresses all evidence associated with the claims file since the last SSOC.  An appropriate period of time should be allowed for response.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
Jonathan Hager
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


